— A decision having been handed down by this court on the 27th day of June, 1912, and upon notice of an application to make findings and allow costs, thereby modifying said decision, it is ordered that said decision be amended and modified by allowing to the special guardian costs of the appeal to be taxed to be paid out of the fund belonging to Clara Van Alstine and Lulu Van Alstine, and by adding thereto the four findings of fact attached to the notice of motion herein. The following findings of fact are reversed so far as they are in conflict herewith, to wit: The second, twelfth, thirteenth, fourteenth and fifteenth. All concurred, except Houghton, J., who dissented; Lyon, J., not sitting.